Citation Nr: 1452265	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  07-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the RO.

In April 2014, the Board remanded the case to afford the Veteran comprehensive examinations to assess the current severity of his diabetes mellitus and any complications; those examinations were conducted and the case has since returned for further appellate consideration.

As reflected on the title page, the Board recharacterized the issue on appeal, so as to reflect that the Veteran is also in receipt of a noncompensable rating for erectile dysfunction secondary to his diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note (1) (2014).

The Board notes further that in a March 2009 rating decision, the RO awarded Veteran entitlement a total rating based on individual unemployability (TDIU) since July 30, 2007.

The Board notes further that a June 2014 VA examination report raises the issues of entitlement to increased ratings for peripheral neuropathy of the right and left lower extremities.  These issues have not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires insulin, a restricted diet, and the regulation of his activities, but has not caused episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.

2.  The preponderance of the evidence shows that the Veteran is diagnosed with non-proliferative diabetic retinopathy in the right eye which is manifested by an isolated microparafoveal aneurysm, but does not produce any visual impairment.  





CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.119, DCs 7913 (2014).

2.  The criteria for a separate noncompensable rating for non-proliferative diabetic retinopathy in the right eye are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.79, 4.119, Diagnostic Codes 6006, 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) ; see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duties to Notify and Assist

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with a pre-adjudicatory January 2006 notice letter, which notified him of the evidence needed to substantiate his claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  Additional notice letters were sent to the Veteran in May and July 2010.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  After all notice was provided to the Veteran, the RO readjudicated the claims in a September 2014 supplemental statement of the case. 

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this appeal may proceed without prejudicing the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, post-service VA, SSA, and private medical records, and lay statements.  The RO has provided the Veteran multiple VA diabetes examinations most recently in May 2014.  During the VA examinations, a medical examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, reviewed the claims file, and assessed the severity of his diabetes and any complications.  VA's duties to notify and assist him with this appeal have been satisfied.



Increased Rating Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the RO rated the Veteran's diabetes mellitus as 20 percent disabling under the criteria of 38 C.F.R. § 4.119, DC 7913.  The Veteran asserts that a higher rating is warranted.  Under DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.   Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  

In this case, the medical evidence shows that the Veteran has been diagnosed with diabetes mellitus since approximately 1998.  As noted, his diabetes is currently rated as 20 percent which indicates that such disability requires insulin and a restricted diet.  To warrant a higher rating of 40 percent under DC 7913, there must also be evidence that his diabetes requires a regulation of activities.

Throughout the appeal period, the Veteran has consistently reported that his diabetes requires him to regulate his activities, and he, as a layperson, is competent to discuss his observations.  See Layno v. Brown, 6 Vet. App. at 470 (1994).  Nonetheless, medical evidence is required to establish that occupational and recreational activities have been restricted under DC 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (citing 61 Fed. Reg. 20,440)); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (stating that lay evidence can be competent when "the layperson is reporting a contemporaneous medical diagnosis").  

When the Veteran was examined by VA in August 2010, he indicated to the examiner that he had had to restrict his activities due to his diabetes.  On the examination report however, the examiner indicated that the Veteran did not have to regulate his activities due to diabetes.  The same examiner performed an additional VA diabetes examination in May 2014, and on the examination report, she again indicated "No" to the question of whether the Veteran's diabetes requires a regulation of activities.  In both instances, however, the examiner did not address the Veteran's competent contentions or reconcile her opinion with any supporting rationale, causing the opinions to be of low probative value.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight."); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (An adequate examination and opinion must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others); see also Deloach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) (reaffirming "that the evaluation and weighing of evidence are factual determinations committed to the factfinder-in this case, the Board") (emphasis added).  

The record also contains private medical evidence describing the progression of his diabetes.  In fact, while the Veteran undergoes VA compensation diabetes examinations, he actually chooses to receive diabetic treatment from a private physician.  Notably, an April 2008 "Certificate of Medical Necessity" indicates that the Veteran received a new insulin pump and diabetic supplies, and on this form, his physician certified that the Veteran has day-to-day variations in work schedule, mealtimes, and/or activity level which confounds the degree of regimentation required to self-manage glycemia with multiple insulin injections.  This evidence is both competent and probative medical evidence as it is signed by his treating physician and also consistent with the Veteran's lay assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and lack of contemporaneous medical evidence).  Moreover, the Veteran has been adjudged to be totally disabled for Social Security purposes, in part due to brittle diabetes.  But see Holland v. Brown, 6 Vet. App. 443, 448 (1994) (SSA determinations are not binding on VA).  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's diabetes requires a regulation of activities.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the criteria for a 40 percent rating for diabetes mellitus pursuant to DC 7913 are met.

However, a rating higher than 40 percent for diabetes mellitus is not warranted because there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  According to the May 2014 VA diabetes examination report, the examiner noted that the Veteran has had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization and less than 2 visits a month to a diabetic care provider.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

As indicated in the introduction, a separate noncompensable rating for erectile dysfunction, secondary to diabetes, as well as separate 10 percent ratings for peripheral neuropathy of the bilateral upper and lower extremities, secondary to diabetes, is currently in effect.  The Veteran has not expressed disagreement with the ratings assigned to those disabilities and entitlement to higher ratings for erectile dysfunction and peripheral neuropathy of the bilateral upper and lower extremities are not on appeal here.

As to any eye complications, the medical doctor who conducted the May 2014 VA diabetes examination indicated that the Veteran has diabetic retinopathy.  During a May 2014 eye examination, a VA optometrist explained that the Veteran's current retinopathy is primarily due to his non service-connected hypertension, but also acknowledged that the Veteran has an isolated microparafoveal aneurysm on his right eye secondary to his diabetes.  Non-proliferative diabetic retinopathy is characterized by at least one microaneurysm.  See http://medifactsonline.blogspot.com/2011/02/stages-of-diabetic-retinopathy.html.  

Nevertheless, the May 2014 VA optometrist indicated that the microaneurysm has no effect on his vision; hence, the evidence is against a finding that this complication is separately compensable.  Accordingly, the Veteran's non-proliferative diabetic retinopathy in the right eye is a noncompensable complication, and is considered as part of the diabetic process and the Veteran's 40 percent disability rating assigned herein under DC 7913.   

The evidence does not indicate that the Veteran has any impairment in his left eye secondary to his diabetes, or any other type of impairment that is not already compensated for.     

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of her disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).   In exceptional cases an extraschedular rating may be provided.   38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the evidence does not show such an exceptional disability picture that the available schedular rating for service-connected diabetes mellitus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability picture with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology, as noted above.  There is no evidence in the record or allegation of symptoms of and/or impairment due to his diabetes mellitus not encompassed by the criteria for the schedular rating assigned or the diabetic complications that are separately rated.  The rating criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A rating of 40 percent, but no higher, for type II diabetes mellitus is granted back to the date of claim for increase, subject to the laws and regulations governing VA monetary benefits.

A separate, noncompensable rating for non-proliferative diabetic retinopathy in the right eye is granted, subject to the laws and regulations governing VA monetary benefits.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


